Exhibit 10.1




URANIUM RESOURCES, INC.

and

JEFFREY L. VIGIL




FIRST AMENDMENT to the EMPLOYMENT AGREEMENT







Uranium Resources, Inc., a Delaware corporation (the “Company” or “URI”), and
Jeffrey L. Vigil (“Executive”) signed an Employment Agreement (“Employment
Agreement”) on the 11th day of June 2013 with an effective as of the 14th day of
June 2013.  The Compensation Committee of the Company’s Board of Directors has
considered and approved a recommendation from the URI President & Chief
Executive Officer to the amend the Executive’s Employment Agreement as reflected
herein in this First Amendment to the Employment Agreement.  All terms not
defined herein are defined in the Employment Agreement.




Section 7(c) of the Employment Agreement obligates the Company to pay the
Executive a specified severance payment in the event there is a Change of
Control and either (a) the Executive is terminated pursuant to Section 6(b)(3)
or (b) the Executive terminates the Employment Agreement pursuant to Section
6(c)(1).  The severance payment specified in Section 7(c) of the Employment
Agreement is one (1) year of Base Salary.  For good and valuable consideration
the sufficiency of which is hereby acknowledged and agreed to by URI and
Executive, with this First Amendment to the Employment Agreement the specified
severance payment for the Executive identified in Section 7(c) of the Employment
Agreement is increased from one (1) year of Base Salary to one-and-one-half
(1-½) years of Base Salary.  For sake of clarity and consistent with the
foregoing, the entirety of Section 7(c) of the Employment Agreement is hereby
revised and replaced with the following amended Section 7(c) set forth
immediately below.




“7(c)

Termination by Executive for Good Reason after a Change in Control.  If a Change
of Control (as defined below) occurs and Executive is terminated pursuant to
Section 6(b)(3) or terminates this Agreement during the Employment Period
pursuant to Section 6(c)(1) within 90 days after such occurrence, then the
Company will pay Executive severance in the amount of one-and-one-half (1-½)
years of Base Salary, in a lump sum within 30 days after the Termination Date
subject to all applicable withholding.”




This First Amendment to the Employment Agreement does not change any other
provision in the Employment Agreement and the remainder of the Employment
Agreement remains in effective.  The Executive and the Company have executed
this First Amendment to the Employment Agreement on this 22nd day of May 2017.







EXECUTIVE:

URANIUM RESOURCES, INC.:




/s/ Jeffrey L. Vigil

/s/ Christopher M. Jones

_______________________________

_______________________________




Jeffrey L. Vigil

Christopher M. Jones

President & Chief Executive Officer



